                                      MINUTES



 CASE NUMBER:             1:18-CV-00042-KJM
 CASE NAME:              Ohana Military Communities, LLC et al v. Cara Barber
 ATTYS FOR PLA:          Joachim P. Cox
                         Randall C. Whattoff
 ATTYS FOR DEFT:         Bradford F.K. Bliss
                         Patrick Kyle Smith
                         Terrance M. Revere


       JUDGE:      Kenneth J. Mansfield         REPORTER:        KJM Chambers

       DATE:       03/08/2019                   TIME:            9:50 - 4:00


COURT ACTION: EP:           FURTHER SETTLEMENT CONFERENCE held.

The Court met with the parties. Settlement discussions held.

No settlement reached at this time.

Parties may contact Magistrate Judge Kenneth J. Mansfield's courtroom Manager, Bernie
Aurio at (808) 541-1298, if they so wish further assistance in settlement with the Court.




Submitted by: Bernie Aurio, Courtroom Manager
